NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



               United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Argued February 8, 2022
                              Decided February 17, 2022

                                        Before

                    DIANE S. SYKES, Chief Judge

                    MICHAEL Y. SCUDDER, Circuit Judge

                    CANDACE JACKSON-AKIWUMI, Circuit Judge

No. 21-2222

THE DRAGONWOOD                                   Appeal from the United States District
CONSERVATORY, PLEGUAR CORP.                      Court for the Eastern District of
and TERRY CULLEN,                                Wisconsin.
      Plaintiffs-Appellants,
                                                 No. 2:16-cv-00534
      v.
                                                 Nancy Joseph,
PAUL FELICIAN and PHILLIP                        Magistrate Judge.
SIMMERT,
     Defendants-Appellees.

                                      ORDER

       Terry Cullen operated the Dragonwood Conservancy, a purported refuge for
exotic and endangered reptiles, out of several properties in Milwaukee. When the police
searched two of those properties pursuant to warrants, they found and removed more
than 200 lizards, alligators, and snakes, determining that the squalid conditions in
which the animals were confined reflected unlawful neglect under Wisconsin law.
Cullen and Dragonwood later brought suit in federal court alleging that two Milwaukee
police officers violated the Fourth and Fifth Amendments to the U.S. Constitution by
conducting the searches in an unreasonable manner and later refusing to return the
No. 21-2222                                                                             Page 2

animals. The district court entered summary judgment for the defendant officers on the
property deprivation claim, but permitted the unreasonable search claim to proceed to
trial, with the jury returning a defense verdict. Cullen and Dragonwood now appeal,
advancing scattershot challenges to the jury’s verdict, two pretrial rulings, and the
district court’s rejection at summary judgment of the property deprivation claim. We
affirm across the board.

                                               I

        While Cullen and Dragonwood have spilled considerable ink in their appellate
briefs, only a brief description of the pertinent facts is necessary. Suffice it to say that in
2010, the Milwaukee police found a mess on their hands.

       Sometime in May 2010, a witness informed authorities that Cullen unlawfully
possessed an endangered Chinese alligator. Lieutenant Paul Felician and Detective Phil
Simmert successfully applied for search warrants for endangered animals housed at
Cullen’s properties. But while the court issued those warrants without much fuss, the
officers’ efforts to execute them was another story altogether.

       Lieutenant Felician described one of the properties as “a house of horrors.” Live
alligators roamed freely and horse troughs containing rusting reptiles and snakes filled
the homes with the stench of decay. Many of the animals were alive, but others were
dead or dying. Realizing the task at hand was much more complex than the average
warrant execution, officers recruited a team of animal experts from the Racine County
Zoo, Milwaukee County Zoo, Milwaukee County Museum, Wisconsin Department of
Natural Resources, and Milwaukee Area Domestic Animal Control Commission. Led
by Lieutenant Felician and Detective Simmert, the team seized hundreds of animals
from the properties, concluding that they were all subject to unlawful neglect.

        Those facts bring us to this case. Years after the seizure, Cullen and Dragonwood
filed this 42 U.S.C. § 1983 suit against Lieutenant Felician and Detective Simmert,
alleging that they executed the warrant unreasonably in violation of the Fourth
Amendment and that the failure to return the seized animals constituted a violation of
the Fifth Amendment’s Due Process Clause. Through a combination of summary
judgment and a jury trial, the officers prevailed on each claim.

       Cullen and Dragonwood now appeal.
No. 21-2222                                                                             Page 3

                                               II

                                               A

        We begin with Cullen’s and Dragonwood’s Fourth Amendment claim. At trial,
they filed a motion for judgment as a matter of law under Federal Rule of Civil
Procedure 50(a). The district court denied the motion, and the jury returned a verdict
for Lieutenant Felician and Detective Simmert. Cullen and Dragonwood then sought a
new trial under Rule 59 and renewed the Rule 50 motion. The district court denied
these motions.

        On appeal Cullen and Dragonwood challenge the denial of the motion for
judgment as a matter of law. But so long as the evidence “is sufficient to support the
verdict when viewed in the light most favorable to the party against whom the motion
is directed,” we must respect the jury’s verdict. Campbell v. Miller, 499 F.3d 711, 716 (7th
Cir. 2007) (quoting Mathur v. Bd. of Trs. of S. Ill. Univ., 207 F.3d 938, 941 (7th Cir. 2000)).

       Cullen and Dragonwood offer little to support overturning the jury verdict.
Indeed, they proceed on appeal as if the trial never occurred. They claim that
Lieutenant Felician and Detective Simmert acted unreasonably, and therefore
unconstitutionally, in seizing all of the animals on the properties, rather than only the
endangered animals as permitted under the search warrants. They also seem to suggest
that more care should have been taken to sort and distinguish the healthy from the
unhealthy or neglected animals. But the jury was entitled to credit the plain evidence
showing that the officers acted reasonably in determining that the intolerable living
conditions revealed exigent and extreme circumstances warranting a wholesale seizure.
See Gaetjens v. City of Loves Park, 4 F.4th 487, 494 (7th Cir. 2021) (affirming summary
judgment for defendant officers who performed the warrantless seizure of dozens of
neglected cats living in filthy conditions).

       The evidence at trial supporting the jury’s determination was plentiful, and we
see nothing to suggest that the district court incorrectly denied Cullen’s and
Dragonwood’s renewed motion for judgment as a matter of law. By any measure, the
officers responsible for executing the search warrant, including Lieutenant Felician and
Detective Simmert, faced a highly unusual, troubling, and dangerous situation. The jury
stood on solid ground concluding that both officers acted with reasonable caution and
well within constitutional limits in seizing every animal, so we affirm judgment for the
defendants.
No. 21-2222                                                                         Page 4

       To the extent Cullen and Dragonwood invoke the Fourth Amendment to raise a
permanent deprivation claim as to the seized animals, that argument is also unavailing.
Our caselaw precludes that position. See Lee v. City of Chicago, 330 F.3d 456, 461–66 (7th
Cir. 2003) (holding that “[o]nce an individual has been meaningfully dispossessed, the
seizure of the property is complete” and that the individual may not invoke the Fourth
Amendment to regain the property). And so we affirm judgment for the defendants
there too.

                                            B

       Cullen and Dragonwood fare no better in challenging the district court’s entry of
summary judgment against them on their due process claim. Invoking the Fifth
Amendment, they allege that the defendants unconstitutionally terminated their
ownership rights to the animals without procedural protections. The district court
resolved the claim in the officers’ favor at summary judgment, reasoning not only that
the presence of a valid search warrant precluded a predeprivation due process claim,
but also that the postdeprivation claim failed based on the fact that it was the state
court, and not the defendant officers, that ultimately terminated the plaintiffs’ property
interest in the animals.

       Cullen and Dragonwood do very little on appeal to join issue with the district
court’s ruling against them. As to the predeprivation protections, we have explained
that “a seizure that passes muster under the Fourth Amendment should also satisfy the
requirements of the due process clause.” Case v. Milewski, 327 F.3d 564, 568 (7th Cir.
2003) (quoting McKinney v. George, 726 F.2d 1183, 1187 (7th Cir. 1984)). Because the
seizure of the animals respected the Fourth Amendment, Cullen and Dragonwood
identify no authority showing they failed to receive any constitutionally mandated
predeprivation process.

       We also see nothing constitutionally suspect as to the postdeprivation
proceedings offered to Cullen and Dragonwood. Wisconsin law allows an animal
owner to petition for a hearing as to any seized animals within seven days of the
seizure. See Wis. Stat. §§ 173.19(2), 173.22(2). Dragonwood and Cullen present no
challenges as to the facial constitutionality of those Wisconsin processes, nor do they
dispute that Cullen filed a petition for return of his animals more than 60 days after the
seizure—long after the statutorily prescribed seven-day window for reclaiming the
animals had passed.
No. 21-2222                                                                        Page 5

       In the end, we are left to conclude that both the pre and postdeprivation
protections surrounding the animal seizure were sufficient, and we have no trouble
affirming the district court’s ruling of summary judgment.

                                            C

       Finally, we see no abuse of discretion by the district court in the two pretrial
evidentiary rulings Cullen and Dragonwood challenge on appeal. First, the district
court reasonably determined that any proposed evidence showing that the police shot
and killed two dogs belonging to Cullen’s girlfriend while executing the warrant was
overly prejudicial and unrelated to the issues in the case. See Fed. R. Evid. 403.
Excluding that evidence reflected no abuse of discretion, as the claims before the jury
related only to the unreasonable seizure of the reptiles. See United States v. Thompson,
359 F.3d 470, 479 (7th Cir. 2004) (explaining that a court does not abuse its discretion
when it excludes evidence that “appeals to the jury’s sympathies, arouses its sense of
horror, provokes its instinct to punish, or otherwise may cause a jury to base its decision
on something other than the established propositions in the case”). The district court
precluded the evidence of the dogs being shot to prevent jury distraction. That
judgment call was plenty reasonable.

       Second, we similarly cannot call the exclusion of John Larson’s proposed expert
testimony an abuse of discretion. Mr. Larson, a former police officer who helped
develop search and seizure guidelines used by law enforcement agencies nationwide,
would have testified that executing the search warrants at Cullen’s homes was
unreasonable and divergent from common law enforcement practices. The district court
concluded that this evidence presented too large of a risk of undue influence and that
Mr. Larson’s testimony—untailored as it was to searches for or seizures of exotic
animals—would not help the jury in any meaningful way. Because a “reasonable
person could take the judge’s view of the matter,” we conclude there was no abuse of
discretion. United States v. Brown, 871 F.3d 532, 536 (7th Cir. 2017).

       For these reasons, we AFFIRM.